COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Shirin Noorali Malik v. Akber Ali Malik

Appellate case number:    01-22-00606-CV

Trial court case number: 18-DCV-256525

Trial court:              505th District Court of Fort Bend County

        Appellant Shirin Noorali Malik filed an Unopposed Motion for Substitution of Counsel
on September 30, 2022. The motion does not comply with Texas Rule of Appellate Procedure
6.5(b). That is, the motion does not state it was “delivered to the party in person or mailed–both
by certified and by first-class mail–to the party at the party’s last known address.” Accordingly,
the motion is denied without prejudice to refiling. See TEX. R. APP. P. 6.5(b).
       It is so ORDERED.


Judge’s signature: /s/ Veronica Rivas-Molloy
                   Acting individually


Date: October 13, 2022